


116 HR 7196 IH: Right to PROTEST Act of 2020
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7196
IN THE HOUSE OF REPRESENTATIVES

June 15, 2020
Ms. Adams (for herself, Mr. Thompson of Mississippi, Ms. Velázquez, Ms. Fudge, Mrs. Carolyn B. Maloney of New York, and Mr. Vela) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend title 18, United States Code, to provide that certain uses of riot control agents constitute civil rights violations, and for other purposes.


1.Short titleThis Act may be cited as the Right to PROTEST Act of 2020. 2.Use of riot control agent as civil rights violationsSection 242 of title 18, United States Code, is amended by adding at the end the following: For the purposes of this section, the use of a riot control agent without a prior clear and audible warning is a punishment, pain, or penalty. The term riot control agent has the meaning given the term chemical weapon in section 229F, except that such term includes a toxic chemical and its precursors where intended for a purpose not prohibited under chapter 11B.. 

